DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Callaghan (US Publication 2014/0114564).
Claim 1. Callaghan discloses a system for transitioning between tracking modes within an environment, the system comprising: one or more processors (210, Fig 2); and one or more hardware storage devices storing computer-executable instructions that are executable by the one or more processors (see para [0016]: The memory 220 can be used for storing data and/or code for running the operating system 212 and the applications 214) to configure the system to transition between tracking modes within an environment (see abstract: a target device can switch between position tracking devices so as to provide less accurate position information, but save power, or provide high accuracy position information at the cost of higher power consumption; see also [0022] and [0027]) and by at least configuring the system to perform the following: track an estimated position of the system (target mobile phone) within the environment using a first tracking mode of the system; (see [0021]: the target mobile phone can obtain its current position information using the cellular-based tracking 438 (using cell towers for tracking) or WiFi-based tracking 440 (using WiFi access points for tracking), whichever is available) detect a presence of a triggering condition ([0021]: At some point, the source device 412 and target device 432 will be close enough together (less than a threshold distance) that can trigger the server computer to send a switch tracking device command 480) for selectively switching from the first tracking mode to a second tracking mode of the system, ([0021]: The application software 430 can then switch to high-accuracy mode by using GPS tracking 436) the triggering condition being at least partially based on first tracking data obtained according to the first tracking mode (e.g. the distance is based on the tracked location), wherein the second tracking mode comprises a high-fidelity tracking mode relative to the first tracking mode, the second tracking mode also being based on visual tracking images ([0021]: the application software 430 can switch tracking devices to a high-accuracy device, obtain its position coordinates using the high-accuracy device); and in response to detecting the presence of the triggering condition, selectively activate the second tracking mode of the system and track a position of the system within the environment using the second tracking mode. (claim 2: obtaining the position of the target device using a low-power first position tracking device, and switching to a second higher-power second position tracking device when the source device is within a predetermined distance from the target client device)
Claim 8 essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 8.Claims 2 and 9. The system of claim 1, wherein the triggering condition comprises a determination that the estimated position of the system tracked using the first tracking mode of the system is within a threshold proximity to a target region within the environment. (claim 2: obtaining the position of the target device using a low-power first position tracking device, and switching to a second higher-power second position tracking device when the source device is within a predetermined distance from the target client device)

Claim 6. The system of claim 1, wherein the first tracking mode is a tracking mode that is based data other than visual tracking images. (see [0021]: the target mobile phone can obtain its current position information using the cellular-based tracking 438 (using cell towers for tracking) or WiFi-based tracking 440 (using WiFi access points for tracking), whichever is available)
Claim 7. The system of claim 6, wherein the first tracking mode comprises GPS tracking. ([0021]: The application software 430 can then switch to high-accuracy mode by using GPS tracking 436)
Claim 10. The method of claim 8, wherein the triggering condition comprises a determination that the estimated position of the system tracked using the first tracking mode of the system is within a threshold proximity to a pre-mapped portion of the environment. (claim 2: obtaining the position of the target device (acquiring position information implies the presence or use of a mapping))

Allowable Subject Matter
Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses the italicized and bolded features.
 
Claim 13. A system for transitioning between tracking modes within an environment, the system comprising: one or more processors; and one or more hardware storage devices storing computer-executable instructions that are executable by the one or more processors to configure the system to transition between tracking modes within an environment and by at least configuring the system to perform the following: track an estimated position of the system within the environment using a first tracking mode of the system; detect a presence of a triggering condition for selectively switching from the first tracking mode to a second tracking mode of the system, the triggering condition being at least partially based on first tracking data obtained according to the first tracking mode, wherein the second tracking mode comprises a high- fidelity tracking mode relative to the first tracking mode; and in response to detecting the presence of the triggering condition, selectively activate the second tracking mode of the system and track a position of the system within the environment using the second tracking mode, wherein tracking the position of the system within the environment using the second tracking mode comprises localizing the system within the environment based on one or more keyframes associated with a pre-mapped portion of the environment, and wherein the one or more keyframes are selected based on orientation similarity between (i) an estimated orientation associated with the system and (ii) one or more orientations associated with the one or more keyframes.
Claims 3-5, 11, 12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 3, no prior art discloses alone or in combination “The system of claim 1, wherein the triggering condition comprises a determination that the estimated position of the system tracked using the first tracking mode of the system is within a threshold proximity to a pre-mapped portion of the environment.”

Claims 4 and 5 depend directly or in directly on allowable claim 3.Claim 11, no prior art discloses alone or in combination “The method of claim 10, wherein tracking the position of the system within the environment using the second tracking mode comprises localizing the system within the environment based on one or more keyframes associated with the pre-mapped portion of the environment.
Claim 12, no prior art discloses alone or in combination “The method of claim 11, wherein the method further includes selecting the one or more keyframes based on orientation similarity between (i) an estimated orientation associated with the system and (ii) one or more orientations associated with the one or more keyframes.Claims 14-19 depend on allowable claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:US 20180285052 A1 A computing device and method are provided for transmitting a relevant subset of map data, called a neighborhood, to enable mutual spatial understanding by multiple display devices around a target virtual location to display a shared hologram in the same exact location in the physical environment at the same moment in time. The computing device may comprise a processor, a memory operatively coupled to the processor, and an anchor transfer program stored in the memory and executed by the processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/30/2022